DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 19 July 2019.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “within a threshold recency” in claims 4 and 20 is a relative term which renders the claim indefinite.  The term "within a threshold recency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, “recency” is completely subjective and thus indefinite.  
Claim 5 is dependent on claim 4 and thus rejected for failing to remedy the deficiencies of claim 4.  
The term “dynamically modify” in claims 10 is a relative term which renders the claim indefinite.  dynamically modify" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, there is no specific mention of how the ranked list is/able to “dynamically modify;” simply that it is based upon profile activities and features and the features of such activities (potentially all solutions within a social network i.e. is it simply those aspects, or are those aspects associated with some sort of weight or score?  Or is “dynamically modify” mean it is done in real time?).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) determining and providing recommendations which is an abstract idea of certain methods of human activities.
The limitations of “determining, by utilizing a recommendation engine based on the indication to follow the recommender profile, a plurality of social media accounts for the recommender profile to recommend to the recommendee profile” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  Next, the “receiving,” and “receiving,” limitations are simply extrasolution data gathering activities of a manual user input, and the “providing,” limitation is simply a post solution activity of providing the output of the abstract idea to the user.  Next, the claims recite the devices to receive the aforementioned inputs and provide the output.  Next, in particular, the claim then recites a “recommendation engine” to perform the steps (which is executed by a processor in claims 8 and 15). The recommendation engine and/or processor in the step(s) is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking social media accounts based upon some specified input i.e. a search or recommendation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “social media accounts” “device” and “engine” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using an engine or processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-7, 9-14 and 16-20 are dependent on claims 1, 8, and 15 and include all the limitations of claims 1, 8, and 15.  Therefore, claims 2-9, 11-18 and 20 recite the same abstract idea of “determining and providing recommendations.”  The claim recites the additional limitations all related to the users’ activity within the social media/networking system which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for 
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamedi (US PG Pub. 2016/0080485).

As per claims 1, 8, and 15,  Hamedi discloses method, system comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:; and a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer device to: the method comprising (system, computing device, server, Hamedi Fig. 1; processor and computing device, mobile software app, Abstract): 
receiving, from a recommendee device associated with a recommendee profile within a social networking system, an indication to follow a recommender profile (A user may also specify the author accounts (e.g., Twitter.TM.  handle(s)) they want recommendations for (i.e. the recommendee).  A user does not need to be the owner of an author account to receive recommendations for it.  Activity data can be collected from public or private information sources on the internet, Hamedi ¶165; author can join social networks, user profiles and or traits of the author, ¶99-¶100; see also ¶141-¶142); 
determining, by utilizing a recommendation engine based on the indication to follow the recommender profile, a plurality of social media accounts for the recommender profile to recommend to the recommendee profile (comparing author crowds for targets of advertising/paid/sponsored content, Hamedi ¶32-¶33; ads for gaining a following, promoted account, ¶176-¶177 and ¶182; see also ¶79 discussing monitoring behavior and handles of users and ¶111 discussing the fluctuations in crowds; see also ¶9 discussing executable instructions for a computing device) (Examiner notes the executable instructions for the computing device as the equivalent to the recommendation engine) (Examiner notes the ability to promote accounts to ;  
receiving, from a recommender device associated with the recommender profile, a selection of a social media account from the plurality of social media accounts to recommend to the recommendee profile (Account X represents an ideal customer of mine, how do I get more people like him/her to follow me, interact with my content, or purchase my products? Who is my top advocate? Who are the most influential people in my audience? Who are the most influential people working at my company? Who at my company should I ask to share my content? Who are the most influential people working for my competitor? Who could be potential ally or marketing partner of mine? What landing pages should I link to in the content I publish today?, Hamedi ¶143; wherein When first accessing the system users may be able to view pre-selected/pre-computed recommendation aspects based upon their prior usage of the system.  That is, users may not want to go through the exercise of re-checking or re-selecting each desired recommendation aspect every time they use the system.  Instead, the system can pre-populate these results for the users to view quickly without extra effort.  In this way, the user will have the option to either select a new set of recommendations in his current session or have a shortcut to acquire fresh insights from the same set of recommendations as his prior session.  In a similar fashion, a user may receive a suggested set of recommendations that the system determines may be of interest to the user, ¶161; see also ¶184 system can identify new opportunities, generate recommendations to tailor one or more suggested tactics to the user, and can present such recommendations or tactical sets on a display in a menu format where the user could decide whether they want to initiate, postpone, ignore, deactivate, or abort a particular tactic or campaign recommendation.  Put another way, the user is given the flexibility to choose from a set of system-generated recommendations or instead do something that is not explicitly listed.  That is, the user may propose an alteration to a baseline tactical suggestion, make an explicit modification to a tactical suggestion, or choose a new marketing tactic autonomously); and 
providing, to the recommendee device, a notification that the recommender profile has recommended the social media account for the recommendee profile to follow (ads for gaining a .

As per claims 2 and 9, Hamedi discloses as shown above with respect to claims 1 and 8.  Hamedi further discloses wherein determining the plurality of social media accounts for the recommender profile to recommend to the recommendee profile comprises utilizing the recommendation engine to analyze recommender features, recommendee features, and potential recommended social media account features to generate a ranked list of social media accounts (The system may also include capabilities for benchmarking and ongoing monitoring.  The system can provide a display that acts as a dashboard monitoring the activity of the advertiser's crowds on each advertising medium.  This display may show any type of market share-like key performance indicators (KPIs), such as percentages of awareness, purchase intent, content relevance, crowd membership growth and crowd penetration, advertising fatigue, priming indicators, degree of topic or brand affinity, loyalty rates, crowd acquisition rates, etc. With each of these metrics there may also be a display of an average score and an anonymous industry leader to help instill a sense of competition and encourage continued activity.  The conceptualization of a leaderboard may also use identifiable information of top achievers.  Relative rankings in achievement may be determined with respect to performance in the same custom author crowd, a specific category of interest, within some competitor set, or along any other dimension that is capable of being tracked via fluctuation criteria.  One or more of the user's crowds may also be included in these achievement calculations.  As described, the system can also quantify overall success rates in each custom crowd.  In this way, the user can view success measures at a current activity level in relation to the total possible pie at a given time.  By having visibility into total possible achievement or relative .

As per claims 3, 12, 13, and 18, Hamedi discloses as shown above or below with respect to claims 1, 8, and 17.  Hamedi further discloses further comprising preventing the recommender profile from spamming the recommendee profile by: determining that the recommendee profile is a follower of the recommender profile; and providing, for display within a recommender user interface presented on the recommender device, a listing of the plurality of social media accounts for the recommender profile to recommend to the recommendee profile based on one or more of: determining that the recommender profile visits the recommendee profile; or determining that the recommender profile follows the recommendee profile after the recommendee profile follows the recommender profile; further instructions that, when executed by the at least one processor, cause the system to determine triggering criteria to trigger utilizing the recommendation engine to determine the plurality of social media accounts for the recommender profile to recommend by determining that the recommendee is a follower of the recommender; further comprising instructions that, when executed by the at least one processor, cause the system to determine the triggering criteria by further determining one or more of: the recommender profile visiting the recommendee profile or the recommender profile following the recommendee profile after the recommendee profile follows the recommender profile (ads for gaining a following, promoted account, ¶176-¶177 and ¶182; see also ¶79 discussing monitoring behavior and handles of users and ¶111 discussing the fluctuations in crowds; Alerts and other monitoring of fluctuation criteria may also be done in real-time or near real-time.  This would allow users to immediately know when thresholds for fluctuation criteria are met.  In other terminology, a user may immediately be notified when a certain number of authors from social media sites have been activated or join a community based on their authored posts or other online actions.  Advantageously, alerts and other real time notifications may trigger increased advertisement spending overall, as advertisers are able to better capitalize on trends and current states of engagement from authors.  It may even be the case that entire marketing or advertising programs are based off of notification to these fluctuation criteria, ¶44; engage with a piece of unsponsored content, ¶79).

As per claims 4 and 20, Hamedi discloses as shown above and below with respect to claims 1 and 19.  Hamedi further discloses further comprising determining triggering criteria to trigger utilizing the recommendation engine to determine the plurality of social media accounts for the recommender profile to recommend, wherein determining the triggering criteria comprises determining that the recommendee profile comprises a newly registered social media account within the social networking system that has been registered within a threshold recency and that has followed fewer than a threshold number of other social media accounts; wherein determining the triggering criteria further comprises determining that the recommendee profile comprises a newly registered social media account within the social networking (new account, Hamedi ¶141-¶142; see also ¶79 discussing monitoring behavior and handles of users and ¶111 discussing the fluctuations in crowds; see also ¶204).

As per claims 5 and 19, Hamedi discloses as shown above and below with respect to claims 4 and 18.  Hamedi further discloses wherein determining the triggering criteria further comprises determining that the recommender profile has been active for a threshold number of days within a previous time duration and has fewer than a threshold number of followers (Alerts may be utilized in other embodiments.  For example, a user can specify a recommendation and specific threshold or customized criteria which must first be met before the system sends alerts to the user with new marketing opportunities, or calculates fresh marketing recommendations (these may be in-product alerts, via email, text, push notification, mobile alerts etc.).  The alerts could be based on fluctuations, agility rating, size of custom author crowds, etc. Alerts can also be generally sent whenever new information is available for viewing.  Such alerts may also be used to signal as to when the user has reached a certain recommendation limit or quota with their account--or when a user is underutilizing his or her allotted quota, or some other indicator of system usage and the user's current position relative to some threshold or benchmark, Hamedi ¶159; see also ¶70 new authors join twitter).

As per claim 6, Hamedi discloses as shown above with respect to claim 1.  Hamedi further discloses further comprising: providing, for display within a recommender user interface presented on the recommender device, a listing of the plurality of users together with a search option whereby a recommender associated with the recommender profile can enter a search query to search for social media accounts to recommend; based on a received search query, searching for social media accounts to identify an additional social media account for the recommender to recommend; and modifying the notification provided to the recommendee device to indicate the additional social media account (Who am I not talking to that I should be (e.g. superfans/VIPs/top advocates of a brand, people who have complained, people posting about similar topics but are not competitors)? Which other brands/musicians/celebrities/sports teams/movies/TV shows/etc. is my audience interested in? What photo filters are most commonly used by members of my audience? Which members of my audience will likely drive the highest engagement rate? How long should my promotional videos be? What hair colors will drive the most clicks and engagements today? How many different products should I include in one image? How many text characters should I embed in my images? Who is the most influential person in my audience? Who is the most influential person at my company? Who at my company should I ask to share my content? Who is the most influential person working for my competitor? Who could cause the most harm to me if his/her preferences shifted? Who should I send my marketing messages to first?, Hamedi ¶143; for creating a recommendation template, ¶145; see also ¶122 whitelist creation with search and index functionality) (Examiner notes these functional questions to be the equivalent of a searching option for the recommender).

As per claim 7, Hamedi discloses as shown above with respect to claim 1.  Hamedi further discloses further comprising: receiving, from the recommendee device, a selection of the notification; and in response to the selection of the notification, providing, for display within a recommendee user interface presented on the recommendee device, a selectable option to follow the social media account recommended by the recommender profile (promoted content, to gain new followers, Hamedi ¶81) (Examiner notes the gaining of new followers for a promoted account as the equivalent to the selectable option being displayed for the recommendee).

As per claim 10, Hamedi discloses as shown above with respect to claim 9.  Hamedi further  further comprising instructions that, when executed by the at least one processor, cause the system to dynamically modify the ranked list of social media accounts by: monitoring profile activity of the recommender profile and the recommendee profile; and updating one or more of the recommender features, the recommendee features, or the potential recommended social media account features based on the profile activity (discussing monitoring behavior and handles of users, Hamedi ¶79 and see also  ¶111 discussing the fluctuations in crowds; see also ¶204).

As per claim 11, Hamedi discloses as shown above with respect to claim 1.  Hamedi further discloses further comprising instructions that, when executed by the at least one processor, cause the system to prevent the recommender profile from recommending more than a threshold number of social media accounts to the recommendee (Such alerts may also be used to signal as to when the user has reached a certain recommendation limit or quota with their account--or when a user is underutilizing his or her allotted quota, or some other indicator of system usage and the user's current position relative to some threshold or benchmark quota, Hamedi ¶159).

As per claim 14, Hamedi discloses as shown above with respect to claim 13.  Hamedi further discloses further comprising instructions that, when executed by the at least one processor, cause the system to provide the plurality of social media accounts to the recommender device after an expiration of a threshold period of time (Such alerts may also be used to signal as to when the user has reached a certain recommendation limit or quota with their account--or when a user is underutilizing his or her allotted quota, or some other indicator of system usage and the user's current position relative to some threshold or benchmark quota, Hamedi ¶159).

As per claim 16, Hamedi discloses as shown above with respect to claim 15.  Hamedi further discloses further comprising instructions that, when executed by the at least one processor, cause the computer device to provide the notification that the recommender profile has recommended the social media account for the recommendee to follow by providing the notification for display within an activity feed of the recommendee profile (In yet another embodiment, the user may be able to view a news feed-.

As per claim 17, Hamedi discloses as shown above with respect to claim 15.  Hamedi further discloses further comprising instructions that, when executed by the at least one processor, cause the computer device to prevent the recommender profile from spamming the recommendee profile by determining triggering criteria that triggers utilizing the recommendation engine to determine the plurality of social media accounts for the recommender profile to recommend (Such alerts may also be used to signal as to when the user has reached a certain recommendation limit or quota with their account--or when a user is underutilizing his or her allotted quota, or some other indicator of system usage and the user's current position relative to some threshold or benchmark quota, Hamedi ¶159) (Examiner notes the quota to the be equivalent of a threshold trigger in order to prevent spamming).

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ghoting et al. (US PG Pub. 2019/0384861) Real-time graph traversals for network based recommendations.
Dass et al. (US Patent No. 9,002,858) Methods, systems, and media for generating and prioritizing relevant content in real-time data systems.
Roth et al. (US Patent No. 9,738,634) Generating contact suggestions.
Conover et al. (US PG Pub. 2016/0124956) Quantifying social capital.
Wang et al. (US PG Pub. 2013/0311568) Suggesting connections to a user based on an expected value of the suggestion to the social networking system.
Amin et al. (US PG Pub. 2013/0318180) Leveraging a social graph to deliver relevant recommendations.
Shah et al. (US PG Pub. 2018/0285406) Dynamic recommendation methods and systems for database changes. 
Kolcz (US Patent No. 10,387,504) Determining whether a user in a social network is an authority on a topic.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629